DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment was received on 12/28/20 and has been entered and made of record. Currently, claims 1-20 are pending, of which claims 19 and 20 are newly added.

Response to Arguments

Applicant’s arguments, see pages8-9 of the remarks, filed 12/28/20, with respect to the rejection(s) of claim(s) 1, 7, and 13 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art necessitated by the current amendment.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamaguchi (US 2011/0187440) in view of Nagami (US 2014/0029043).
Regarding claim 1, Yamaguchi discloses an information processing apparatus comprising: 
a processor (see Fig. 1 and para 45, CPU 14); 
a power supply device configured to supply power input via a plug to the processor (see Fig. 1 and paras 35 and 41, commercial power supply B supplies power to power supply device 10 via a plug, which supplies power to CPU 14); 
a capacitor configured to store power and supply the stored power to the processor (see para 45, capacitor C2); 
a switch configured to receive a user operation (see para 36, switch SW1); and
a memory controller configured to store information relating to an output voltage of the power supply device in a nonvolatile memory, wherein the processor powered from the power supply device or the capacitor executes a software in a case where the switch receives a user operation in a state where no power was supplied to the processor, and the processor powered from the power supply device or the capacitor executes the software in a case where the information is stored in the nonvolatile memory (see Figs. 1 and 5, and paras 45-52, 54-69, 72, 79-82, 85-86, 90, and 95-96, controller 12 determines whether a power failure has occurred based on the information stored in nonvolatile memory 17 and controls the power to place the image forming device in the same power state after the power failure as before the power 17 stores operating state information, such as when a signal line level is below a high level, or said another way, a low level, the memory stores sleep state and power failure information); 
Yamaguchi does not disclose expressly wherein the memory controller stores the information into the nonvolatile memory in accordance with an output voltage drop after a predetermined event, and the memory controller does not store the information into the nonvolatile memory before the predetermined event.
Nagami discloses wherein the memory controller stores the information into the nonvolatile memory in accordance with an output voltage drop after a predetermined event, and the memory controller does not store the information into the nonvolatile memory before the predetermined event (see paras 52-54, when the state of power supply of the MFP 100 switches to another state, the CPU 44 records information, which indicates the state of power supply after the switching, to both the backup region 48 and the E2PROM 35 before the switching or after the switching, the information recorded by the CPU 44, which indicates the state of power supply, is information which distinguishes at least the power supply-on state 71 and the power supply-off state 72 and when the MFP switches from the power supply-on state 71 to the power supply-off state 72, the CPU 44 records the information, which indicates the state of power supply after the switching, before the switching and when the MFP switches from the power supply-off state 72 to the power supply-on state 71, the CPU 44 records the information, which indicates the state of power supply after the switching, after the switching, the power supply switching being a predetermined event).
Regarding claims 7 and 13, Yamaguchi discloses a non-transitory computer-readable storage medium storing a program for causing a computer to execute a control method for an information processing apparatus and control method for an information processing apparatus that has a processor (see Fig. 1 and para 45, CPU 14), a power supply device that supplies power input via a plug to the processor (see Fig. 1 and paras 35 and 41, commercial power 10 via a plug, which supplies power to CPU 14), a capacitor configured to store power and supply the stored power to the processor (see para 45, capacitor C2); a switch configured to receive a user operation (see para 36, switch SW1); and
and a memory controller that stores information relating to an output voltage of the power supply device in a nonvolatile memory (see Fig. 1 and para 47, nonvolatile memory 17 stores operating state information, such as when a signal line level is below a high level, or said another way, a low level, the memory stores sleep state and power failure information), the control method comprising: 
executing a software by the processor powered from the power supply device or the capacitor, in a case where the switch received a user operation in a state where no power was supplied to the processor and the processor powered from the power supply device or the capacitor executes the software, in a case where the information is stored in the nonvolatile memory (see Fig. 5 and paras 45-52, 54-69, 72, 79-82, 85-86, 90, and 95-96, controller 12 determines whether a power failure has occurred based on the information stored in nonvolatile memory 17 and controls the power to place the image forming device in the same power state after the power failure as before the power failure); and 
Yamaguchi does not disclose expressly storing the information into the nonvolatile memory in accordance with an output voltage drop after a predetermined event, and not storing the information into the nonvolatile memory before the predetermined event.
Nagami discloses storing the information into the nonvolatile memory in accordance with an output voltage drop after a predetermined event, and not storing the information into the nonvolatile memory before the predetermined event (see paras 52-54, when the state of power supply of the MFP 100 switches to another state, the CPU 44 records information, which indicates the state of power supply after the switching, to both the backup region 48 and the E2PROM 35 before the switching or after the switching, the information recorded by the 44, which indicates the state of power supply, is information which distinguishes at least the power supply-on state 71 and the power supply-off state 72 and when the MFP switches from the power supply-on state 71 to the power supply-off state 72, the CPU 44 records the information, which indicates the state of power supply after the switching, before the switching and when the MFP switches from the power supply-off state 72 to the power supply-on state 71, the CPU 44 records the information, which indicates the state of power supply after the switching, after the switching, the power supply switching being a predetermined event).
Before the effective filing date of the clamed invention, it would have been obvious to a person of ordinary skill in the art to combine the storing of power supply information after a predetermined event, as described by Nagami, with the system of Yamaguchi.
The suggestion/motivation for doing so would have been to provide a normal shutdown process even when the shutdown is caused by a power failure and a normal return to the power state before the shutdown thereby providing a seamless resumption from a user’s point of view.
Therefore, it would have been obvious to combine Nagami with Yamaguchi to obtain the invention as specified in claims 1, 7, and 13.

Regarding claims 2, 8, and 14, Yamaguchi further discloses a detecting part configured to detect an abnormality of the power supply device based on at least the information relating to the output voltage of the power supply device (see paras 47 and 51, controller 12 determines whether a power failure has occurred based on the information stored in nonvolatile memory 17 and controls the power to place the image forming device in the same power state after the power failure as before the power failure), 
wherein the detecting part starts monitoring for detecting an abnormality of the power supply device, as the predetermined event, after the processor executes a software and the software is started (see paras 45-47, 54-61, 80-82, 85-89, and 95-96, after a power failure the image forming device is powered back up and then a determination is made as to whether the 17 and controls the power to place the image forming device in the same power state after the power failure as before the power failure).
Regarding claims 3, 9, and 15, Yamaguchi further discloses a detecting part configured to detect an abnormality of the power supply device based on at least the information relating to the output voltage of the power supply device (see paras 47 and 51, controller 12 determines whether a power failure has occurred based on the information stored in nonvolatile memory 17 and controls the power to place the image forming device in the same power state after the power failure as before the power failure); and 
a timer configured to measure a time period that has elapsed after a starting process for the information processing apparatus was started (see Figs. 3 and 4 and paras 49, 60, 82, and 85, control circuit 16 is a time constant circuit that acts as a timer allowing the power startup to be performed before determining if the power failure was normal or abnormal), 
wherein the detecting part starts monitoring for detecting an abnormality of the power supply device, as the predetermined event, after a predetermined time period set in advance has elapsed after the starting process for the information processing apparatus was started (see paras 45-47, 54-61, 80-82, 85-89, and 95-96, after a power failure the image forming device is powered back up and then a determination is made as to whether the power failure was an abnormal loss of power and then based on the information stored in nonvolatile memory 17 and controls the power to place the image forming device in the same power state after the power failure as before the power failure).  
Regarding claims 4, 10, and 16, Yamaguchi further discloses wherein the predetermined time period is longer than at least a time period that elapses until an abnormality of the power supply device is detected after the starting process for the information processing apparatus is started using the power stored in the capacitor when supply of power from the power supply device was stopped (see paras 45-47, 54-61, 80-82, 85-89, and 95-96, after a power failure the 17 and controls the power to place the image forming device in the same power state after the power failure as before the power failure).  
Regarding claims 5, 11, and 17, Yamaguchi further discloses wherein: the switch is configured to receive a user operation of starting/stopping the information processing apparatus (see para 36, momentary switch SW1 controls on/off power supply to the image forming apparatus), and 
the memory controller does not store the information into the nonvolatile memory until the user operation for starting the information processing apparatus is received after the user operation for stopping the information processing apparatus is received (see Fig. 1 and paras 45-47, controller 12 controls the writing of information into nonvolatile memory 17).  
Regarding claims 6, 12, and 18, Yamaguchi further discloses wherein the power switch does not physically hold a state of indicating that the information processing apparatus is running or stopped (see paras 35-36, momentary switch SW1 controls on/off power supply to the image forming apparatus).
Regarding claims 19 and 20, Nagami further discloses wherein, as information relating to the output voltage of the power supply device, information indicating that the output voltage of the power supply device has become equal to or lower than a threshold value is stored in the nonvolatile memory (see paras 52-54, when the state of power supply of the MFP 100 switches to another state, the CPU 44 records information, which indicates the state of power supply after the switching, to both the backup region 48 and the E2PROM 35 before the switching or after the switching, the information recorded by the CPU 44, which indicates the state of power supply, is information which distinguishes at least the power supply-on state 71 and the power supply-off state 72 and when the MFP switches from the power supply-on state 71 to the power supply-off state 72, the CPU 44 records the information, which indicates the state of power 72 to the power supply-on state 71, the CPU 44 records the information, which indicates the state of power supply after the switching, after the switching, the power supply switching being a predetermined event).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677